        Case 2:20-cv-00586-WBS-DMC Document 15 Filed 09/14/20 Page 1 of 2


 1   JACQUELINE A. FORSLUND
     Forslund Law, LLC
 2   CSBN 154575
 3
     P.O. Box 4476
     Sunriver, OR 97707
 4   Telephone:    541-419-0074
     Fax:          541-593-4452
 5   Email:        jaf@forslundlaw.com
 6
     Attorney for Plaintiff
 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA

10   PHOEUN PHANG,                       )                 Case No. 2:20-CV-00586-DMC
                                         )
11         Plaintiff                     )                 STIPULATION AND
                                         )                 ORDER FOR EXTENSION OF TIME
12
     v.                                  )                 TO FILE PLAINTIFF'S OPENING BRIEF
13                                       )
     ANDREW M. SAUL,                     )
14   Commissioner of Social Security,    )
                                         )
15
           Defendant                     )
16                                       )
     ____________________________________)
17
            IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
18

19   the time 30 Days to October 11 for Plaintiff to file his Opening Brief, in accordance with the Court’s

20   Scheduling Order. This is Plaintiff's first request for an extension. It is requested due to a backlog in
21
     Plaintiff’s counsel’s workload.
22

23

24

25

26

27

28

     Phang v. Saul                  Stipulation and Proposed Order     E.D. Cal. 2:20-cv-00586-DMC
        Case 2:20-cv-00586-WBS-DMC Document 15 Filed 09/14/20 Page 2 of 2


 1          The parties further stipulate that the Court’s Scheduling Order be modified accordingly.
 2

 3

 4

 5

 6
                                                  Respectfully submitted,

 7

 8   Date: September 8, 2020                      JACQUELINE A. FORSLUND
 9
                                                  Attorney at Law

10
                                                  /s/Jacqueline A. Forslund
11                                                JACQUELINE A. FORSLUND
12
                                                  Attorney for Plaintiff
13

14
     Date: September 8, 2020                      MCGREGOR W. SCOTT
15
                                                  United States Attorney
16                                                DEBORAH STACHEL
                                                  Regional Chief Counsel, Region IX
17                                                Social Security Administration
18
                                                  /s/Chantal R. Jenkins
19                                                CHANTAL R. JENKINS
                                                  Special Assistant United States Attorney
20                                                *By email authorization
21
                                                  Attorney for Defendant
22

23                                                 ORDER
24
     APPROVED AND SO ORDERED
25

26
     Dated: September 14, 2020
27                                                      ____________________________________
                                                        DENNIS M. COTA
28                                                      UNITED STATES MAGISTRATE JUDGE
     Phang v. Saul                 Stipulation and Proposed Order   E.D. Cal. 2:20-cv-00586-DMC
